NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 2 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHUTING KANG,                                   No.    18-16528

                Plaintiff-Appellee,             D.C. No. 4:17-cv-03034-DMR

 v.
                                                MEMORANDUM*
SOPHIE HARRISON, FKA Xianqin Wang
Harrison, AKA Sophia Wang, AKA Xianqin
Wang, AKA Xueqing Wang; JARROD
HARRISON; SHENGRUN
INTERNATIONAL INDUSTRY GROUP,
INC., a California corporation; SINO-USA
ENTREPRENEUR ASSOCIATION, INC.,
a dissolved California corporation,

                Defendants-Appellants.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Donna M. Ryu, Magistrate Judge, Presiding

                          Submitted December 2, 2019**
                            San Francisco, California

Before: LUCERO,*** CALLAHAN, and BADE, Circuit Judges.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Carlos F. Lucero, United States Circuit Judge for the
      Defendants-Appellants Sophie Harrison, Jarrod Harrison, Shengrun

International Industry Group, Inc., and Sino-USA Entrepreneur Association, Inc.

appeal from the district court’s order granting Plaintiff-Appellee Shuting Kang’s

motion to enforce a settlement agreement. Appellants argue that the district court

erred by amending its January 11, 2016 order dismissing the case and that the

district court lacked subject matter jurisdiction to enforce the settlement agreement.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

                                          I

      We review an order amending a final judgment pursuant to Federal Rule of

Civil Procedure 60(a) for an abuse of discretion. Blanton v. Anzalone, 813 F.2d

1574, 1577 (9th Cir. 1987). Rule 60(a) allows a court to “correct a clerical mistake

or a mistake arising from oversight or omission whenever one is found in a

judgment, order, or other part of the record.” Fed. R. Civ. P. 60(a). “A district

court has very wide latitude in correcting clerical mistakes in a judgment.”

Blanton, 813 F.2d at 1577. To determine whether amendment under Rule 60(a)

was proper, this court “focuses on what the [district] court originally intended to

do.” Id. But Rule 60(a) does not permit “a court to make corrections that, under

the guise of mere clarification, ‘reflect a new and subsequent intent.’” Garamendi



U.S. Court of Appeals for the Tenth Circuit, sitting by designation.

                                          2
v. Henin, 683 F.3d 1069, 1080 (9th Cir. 2012) (quoting Burton v. Johnson, 975

F.2d 690, 694 (10th Cir. 1992)). Instead, the correction “must reflect the

contemporaneous intent of the district court as evidenced by the record.” Id.

(quoting Burton, 975 F.2d at 694).

      Here, the district court amended its January 11, 2016 dismissal order by

inserting language expressly retaining jurisdiction to enforce the parties’ settlement

agreement. We find ample evidence in the record to support a finding that this

amendment comports with the district court’s original intent. As an initial matter,

in contrast to Appellants’ argument, the district court’s initial dismissal order did

not state that the district court would retain jurisdiction to enforce the settlement

agreement for 60 days only. Instead, that order permitted a party to reopen the

underlying proceedings within 60 days before the district court’s dismissal with

prejudice became final. The initial dismissal order omits any mention of the

district court’s intention to retain jurisdiction over the dismissal order.

      In addition, the record contemporaneous to the district court’s dismissal

provides evidence of its original intent. For example, a docket entry resulting from

a settlement conference before a magistrate judge states that the “Court [would]

retain jurisdiction over the settlement.” Similarly, although not direct evidence of

the district court’s intent, Kang’s case management statement reiterates this

position by stating that “[t]he Court will enforce the judgment if not paid.” And


                                            3
the settlement agreement, which was negotiated through mediation before a

magistrate judge, states that each party “acknowledges that the Court has

jurisdiction over this Agreement.” Accordingly, the district court did not abuse its

discretion by amending its earlier dismissal order to expressly retain jurisdiction to

enforce the settlement agreement.1

                                           II

      We review questions of subject matter jurisdiction de novo. Kelly v.

Wengler, 822 F.3d 1085, 1094 (9th Cir. 2016). Without “some independent basis

for federal jurisdiction,” federal courts have no inherent authority to enforce a

settlement agreement even where the dismissal of a federal suit serves as

consideration for that agreement. Kokkonen v. Guardian Life Ins. Co. of Am., 511

U.S. 375, 381–82 (1994). But a court may enforce such an agreement by virtue of

its ancillary jurisdiction if it incorporates “the parties’ obligation to comply with”

the agreement into a dismissal order. See K.C. ex rel. Erica C. v. Torlakson, 762

F.3d 963, 967 (9th Cir. 2014) (quoting Kokkonen, 511 U.S. at 381). A court may

do this in one of two ways: (1) by inserting a provision explicitly retaining

jurisdiction into its dismissal order; or (2) by directly incorporating the terms of the

agreement into that order. See id.


1
  We reject Appellants’ argument that Hagestadt v. Tragesser, 49 F.3d 1430 (9th
Cir. 1995), stands for the proposition the district court lacked jurisdiction to amend
its own order.

                                           4
      As the parties concede, the district court’s dismissal order, as amended,

contains an explicit provision retaining jurisdiction to enforce the settlement

agreement. This provision was sufficient to confer subject matter jurisdiction upon

the district court to enforce the parties’ settlement agreement. See Kokkonen, 511

U.S. at 381–82.

      AFFIRMED.




                                          5